Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2018

                                      No. 04-18-00248-CV

              IN THE INTEREST OF E.O.R. AND A.A.A.G., II., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00918
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellant’s brief was filed on June 4, 2018, making appellee’s brief due June
25, 2018. The appellee filed a motion for extension of time requesting a twenty-day extension to
file its brief. The motion is GRANTED. Appellee’s brief must be filed no later than July 16,
2018. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court